DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the formed joint in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because the last sentence is incomplete.  Correction is required.  See MPEP § 608.01(b).
The amendment filed 21 January 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specific definitions set forth in paragraph [0008], the last 18 lines (beginning with “Remarks:”)
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim comprises three separate recitations of a “means for turning the racket grip” referring to three different elements.  As set forth in the previous Office action, while the claim uses means-plus-function language, the claim has not been interpreted in accordance with 35 USC 112(f) because of the sufficient structure set forth after each instance of the “means for turning” limitation.  Since each of the three “means for turning” recitations refer to a separate element (i.e., a band, a mound, and “push the mound with a finger”), their presence is confusing and the “means for turning” language should be deleted.  Further, regarding the third recitation of the “means for turning the racket grip” (last three lines), it is not clear what separate structure is being claimed that is different from the structure already set forth.

Claim Rejections - 35 USC § 102
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarov (USPAPN 2014/0194230) as previously applied.
Figures 1-3 of Lazarov show a hook-and-loop fastener band 5,12,13,14 in combination with a mound (elastic shell 2).  The Lazarov mound is considered to be inherently capable of being pushed and turned around the grip.  Figure 3 shows a joint 12 formed when the band is wound around grip 3.
Claim 3 is rejected under 35 U.S.C. 102(a)(1)as being anticipate by Aida (USPAPN 2010/0234147) as previously applied.
Figure 10 of Aida shows a grip aid having a pair of finger holds that correspond to the recited mounds.  Figure 2 of Aida shows an embodiment employing a band with hook-and-loop fasteners 5,6.  The Aida mounds are considered to be inherently capable of being pushed and turned around the grip.  Figure 2 further shows the recited joint 5,6
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that his invention is for a different purpose than disclosed by either Lazarov or Aida, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, applicant has not shown how the language of the amended claims distinguishes from the structure set forth by either Lazarov or Aida.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711